Title: To John Adams from James Greenleaf, 8 August 1798
From: Greenleaf, James
To: Adams, John



Sir
Philadelphia Augt. 8. 1798

By the demise of Mr Innes, the Office of Commissioner for Liquidating the claims of British Citizens under the Treaty, has become vacant. My long acquaintance with the arbitration of Exchanges, and with the most complicated & difficult modes of Account keeping both in Europe and America, would, I presume, enable me to fill the place of the late Mr. Innes, with becoming ease and propriety—I beg therefore, Sir, you would have the goodness to consider me as among the candidates for the Office in question, unless it should have already pleased you to dispose differently of my services—
Should the circumstance of my present residence in the State of which the other Commissioner (Mr Fitzsimons) is a Citizen, present itself as an objection to my appointment, it will have no weight when it is considered that I have the right of suffrage as Citizen in no State unless neither of the States except perhaps in that of Maryland—
I have the honor to be / Sir / Your respectfully devoted / and Obedient Servant

James Greenleaf